internal_revenue_service department of the treasury number release date index number washington d c telephone number person to contact refer reply to cc te_ge eo2 - plr-161845-02 date date legend association state trust year year date a date b agreement dear this is in reply to a letter dated date requesting a ruling that the income of association is excludable from gross_income under sec_115 of the internal_revenue_code plr-161845-02 facts association was formed to provide certain services and benefits to the boroughs of state boroughs of state constitute political subdivisions of state for purposes of federal income taxes formed in year and incorporated as a state nonprofit corporation in year association received a ruling from the service on date a that it was exempt from federal_income_tax under sec_501 of the code subsequently on date b association received a ruling that it was an instrumentality of its member boroughs association is governed by a board_of directors composed of one borough official selected by each county association having at least five borough members in the state association two borough officials selected by each county association having at least sixty borough members in the state association the elected officers of association and the immediate past president the members of association are individual boroughs of state and county associations of two or more boroughs association proposes to amend its charter documents to eliminate associate and honorary memberships and to provide that membership in association is limited to states political subdivisions of state and organizations the income of which is excluded from gross_income under sec_115 association provides administrative services to the boroughs it carries on research on issues of importance to the boroughs provides educational and training conferences for borough officials represents the boroughs before the state legislature and provides the boroughs and other local_government entities with assistance with respect to state and local legislation association’s activities include the administration of various self-insured funds for the member boroughs these funds permit the members to pool their risks and achieve the benefits of lowered costs in providing insurance agreement the document under which association created the insurance program provides that members and governmental affiliates of the member boroughs may insure themselves through association association proposes to amend agreement to limit participation in any of the insurance plans to states political subdivisions of state and entities the income of which is excluded from gross_income by sec_115 all of the earnings derived from the insurance program are used for operating_expenses of the risk pools or returned to participants in the form of lower insurance costs the principal source of association’s revenue is membership dues no part of association’s earnings inure to the benefit of any private interests upon the dissolution of association its assets after the payment of all of its debts charges and expenses of dissolution will be distributed to the member boroughs plr-161845-02 law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct revrul_90_74 1990_2_cb_34 states that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization by providing administrative services to the boroughs and by providing insurance to governmental entities and their employees in a cost effective manner association performs an essential_governmental_function the net_income of association accrues to its members all of which are states political subdivisions of a state or entities the income of which is excludable from gross_income under sec_115 upon the dissolution of association its assets shall be distributed to the member boroughs private parties do not materially participate in association or benefit more than incidentally from the organization accordingly the income of association is excludable from gross_income for federal_income_tax purposes under sec_115 this ruling is based on the information and representations provided and is effective as of the date the proposed amendments to association’s charter documents and to agreement are adopted except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction plr-161845-02 this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures cc
